OFFICE   OF THE   ATTORNEYGENERAL   OF TEXAS
                            AUSTIN




Board of Blreotorr
Tsrar Oollego of Art* a IIulwtr+w
rln(lrvllle,fexu
AttontionI notmrt 0. Lomardt
Oentlemenr




                       lmre look up the sot ohmg-
                       thlr rohool in 1929 UlA the
                       mud   Of DiMOtOM   ud d-
                      8 a8v membwm 8hould take OS-

          fn 1929 the 41rt kglrl8ture ahal&    the n8m8 and
organltatlon of the 8outh Texu @tat* Tmoherr Oollege. A&r
;1929,hht bgi8latUF8,   R8@lbl' Ikrritm, p. 627, Ohapter 286.
The rohool Va8 renamed, Th8 %XB8 0011.68 OS h-t8 urd fndW-
tl'ie8.
    Board   Ot   WMOtOP8,   -0   2




         tioa to the but108 of hi8 afflae. B8ah aen-
         ber’of the Board 8u          take the ooadltutloa-
         8d oath of offloe.. %he 8ald BoU'd of dire~toF8
         8hol1 =08t iOr ~th0 fti8t ttU &ftOr the p&88-
         ~II@of thi8 rot st the t-0        8ad plaoe de8%@8t-
         ed by th e Oo vo r no r , l8 8009 after    their appolat-
         IOat U pO88iblO. .They 8h8ll orgullse by
         eleotlag l P M 8ldea t oi'88ld bouvLoi dlreo-
         W:,:"      8&      other otti0.M U they arrJde-
               . They dull 8dOOt a m8ldeat             ror the
         001106e U 8OOa U          088lb;, ztz:         Orgsal-
         UtlOn of the 88ld Lard
     .   8hill.3.~ hi8.t.~ Or Orf%ti,.dU h&i S-W                ..
         md de,%~'hiD dutier. The Worldeat of the
         Oollege -1      b8 th8 lxeautlve oittoer t0~
         th. bosrd oi diMOtOP8 sad 8hll Vork uadw
         tholr dlreatloar. Bo 8~.reo08mnd               the
         plm orgsalmtlon, sad the appointrunt or
         e@oyeer    of 8tid Colb60 and &all h&T. th.
         ooo&mratloltof 88ld b0Ud of diMOtOr8 &ad
         rhall b8 rorpoorlblo to uld bawd for the
           8flOr 28UW6
                  ti      UO~tM d 8000.81        Of 8tid lOl-
         !ege.=   (Underroorlng 01~8)
                 aeotion 5 readr, in part:


,
           Board of Dlraatorr, page ;j


                     "Uhqlag   the Jtuaqement of the South
               'PO=8 8trtO ~U8hO~8 cO~860.         At the bO&l-
               ning Of the 8tlhOO1Y.u. &kRttIdQ fil'8ti?~
               -tOP the &I888860Of thi8 bill. the OontrOl and
               maM3ement of the South Texa8 State Teaoherr
               mlege    rhall be diverted out o? the Board of
               Regent8 of the Tour State TOaOhOr8 College
               and iuvertod in the bomd of Dlrratorr of tie
               Tera8 do’ZlOg0 Of h’t8 Slkd IndU8triO8    88 WO-
                                             aiklnl8ter   the
                                                to the law
                of d8°UId   the proTirloa8 of the ht. . . .I
                (Underroorlng ourr)
                     The Aot, effeotlre nlnetr day8 after sdjoummont,
           beoaaw lav au June 12, 1929.
                     On July 7, 1941, aOremmr OQaniel appolnted throo
           nev member8 to the Board. Tour quertion 18, wh4n do there
           nev member8 take o?floe? 8nd vixendo their torm8 expire?
                    A8 ve raid in opinion lie.O-2805;
                    "It hn8 long been th8 ad+100 Of thi8 Of-
               floe that vhero the bglrlature ?ixe8 the
               length or a term o? 0rfi00, but do08 not pro-
               rcrlbe the date for the begiauiag or the end-
;_.,.I.>
      /-       ln.gof the torn, the bo          of the term
               date8 fPOl8th8 -tit8Of             ~Ow~=t.
      :        .Repol'tiad o$lalolu or the Att
               1914-16,?ago 7361 Rof ort and T0ll8
                                               Cp       Of tii0
               Attornq Oonoral, 192 -26, rage 344~ Report
               and Opinions of the Attorney General,   19x-
               32, ?%gO8 364 slid3703 n8pOrt md opinion8 Of
               the Attome    Oenerel, 1932-35, ?ager 328, 568,
               506; Royrton v. Orlffln,42 40x. 5661 22
               R.C.L. 550.m
                    And ln 56 Corpur Jurlr at page 966, it 18 provided:
                     “The generealrule 18 that, vhero no tlm0
                18 fixed by the Con8tltution or rtatutes, the
                term boginr, in the o&re of eleotl+e oifloerr,
                on the day of eleotlon, and, in the oa8e of
        Board of Blreot~oM,      pag. 4


             appolntlro o??loer8 on the date of appolat-
             Beat.  lkrtit.18 OBir Vh.F. the COMtittltiOa
             or 8tatUtO frill t0 prororlbe WhUi the teF8
             of offloo 8hrll begin thrt it begla8 0a oleo-
             tlon o r lppolatkeat.’
                   The reoordr of the Ueoretary of 8txte reveal the
        flrrt alae umber8 vere appointed by tie Ooreraor for the
        followlag term8 ~qly    3, 1929 (8ee latter dated fir 3, lg29,
        ?ror Gtyeranrbm    WaoaJ to Boaoreble J8ae Y. JW8llm,   2eare-
        tq   of mati):
             Name

             noberg, R .1.
             worthu~gu8    8..
             8toaer Nr8. W. R. L.
             Fore, &am
             Boone, -8. 6ordoa
             Olll, laaar
:::::        xlllam, 0. Y.
             SpOOIkt8,Itr8:L. J.
             La8d*r, Ed. a.
                     It Vlti   b8 aotod that ti
                                              O? th. aigbd    it!&. rir-
        .b er
           o fi
              ?imBo ud
                     vu0 lppolateb 011Bar 3          1929, ar prior,to
        the e??ebtlredate of the A&t i Jlpiu3R,.hg.      ~aba8eqlieat~,'.   '.
        ve mar not app%~ the general awl0 that ~Irheathe tlu of be-
        6iallb6 OC eZtdia#18 not 8tat.d a t.m    -8   irOB th0 &4tO Of
        the fiF8t anOintMat.
                  I? th. &618l&\PO   in UWta     m$@    u    HO. 893
        muiiferted it8 intent it 18 our dutt to ?OlfOV that inton-
        tioa. The general rule that tom8 Vlll Pus 8t ooa8eout~ve
        latervalr from the date of the fb8t appointmUd 18 applloablo
        OtiJ VhSn the &6i8htUM    hU aOt 8JBOO%?kOdOth8FdlO.
                  Air 8tdbd      in &Om   1. JtdlO&,   86 Ark. 555, m
        II. Y. 9901
                  "The tOX'UbO6in8 aOt ZWOO88U1lr        OX&th.
             date of appointment, iut ?rosrthe tiu       fiud
             br the lumakerr for it to be&la.'
    Board of Dirootorr, p86e 5


              The oa8e held that under the olratnrtanoer the term
    of the trurtee8 of Ilrkarrclar
                                gtate Charitable b8titutioar be-
    gan on the effootlve date of an Aot oreatlng a aev board of
    truateer.
              In our oa8e there are three pO88ibilitiO81 ,The
    term8 of Dlreotorr of the Toxu College o? Art8 1 Indurtrlol
    may run from
                                  the date of the til'8tap-
           polnti12tJNa~ 3 -
                (2) June 12 - the effeotire dnte of the
           aot of 1929; or
                     (3)   ISeptember1.
               8eotlon 5, previously quoted, prorider IA.& the ooa-
    trol and mmagemeat of the old South Texu &ate Tea&err Col-
    lege rhall  pa88 from the Board of Regents of the Turr gtate
    Teacher8 College to the net Board at the begladng of the
    8Ohooi year, 8eptembor 1 after the parrago of ~thebill.
               &'tOr OarO?Ul ooaridorrtion it 18 our Opinion, and
    you   are   80
                advlred, that the latent of the kgirlatrrre Emi-
    'fe8ted.l.ngootion 5 of the &t creating the TeXar Oollbge of
     kt8 & &dU8tl'ie8 18 that tw tOl'R8Of the OC&iIIAl ti8 mm-
:
    .berq.began on t+p$enber 1, 19@3, an4 ea4,ed,aooor$$g to the
    'leiigthOf t&fir appOb&tiat8 in 8Ub8OqUOnt  JOhPr on th0 318t     ”   .
     day of AugUrt,
              The. tom8 of all vho.hav8 and vlll ruoaeed them llko-
    vlre vi11 begin on September 1 of the fear and end - 6 p-8
    later - on Augurt 318t. ft 18 illOgiOa1 to a88WO that the
    term8 of the Mreotor8 rhould begin at a tine prior to the date
    on vhloh the7 may legally a88ume the dutler of their offloe.
              It 18 therefore our opipion 6ad you are rOopOOt-
    fully advl8ed that the term8 of the aev member8appointed w
    the Oovernor to the Board of MreOtOr8 of the Fe=8 College
                Board of Dlreotora,   page 6



                of &t8 & IInh8trler will bogla on #optemb8r~tt rrrdthAt u
                t0 @ll dtMOtOMhi~8   tOndrutili& this mu,  Wt fl8t u
                be the explrrtloa date of tholr termof offloe.




     :                 .,       ‘-             ...   ,.             .   .   ._.
                                                          .   . .                 ‘.


.    : _:. >.
 :